Citation Nr: 1742982	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the nasopharynx, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1970.  He served in the Republic of Vietnam from January 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in December 2015 and April 2017.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, there was not substantial compliance with the Board's April 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran contends that his currently diagnosed squamous cell carcinoma (SCC) of the nasopharynx is related to his active duty service, specifically his exposure to herbicide while serving in Vietnam.

In support of his claim, the Veteran has submitted private treatment records from Adena Health System.  His private oncologist G.K., M.D. noted a diagnosis of squamous cell carcinoma of the nasopharynx with extension into the oropharynx with extension into the bilateral neck nodes, and stated "[the Veteran] had possible Agent Orange exposure and this may have some relation to his carcinoma."  This medical opinion, however, has limited probative value because the physician did not provide a rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In February 2016, a VA Hematology/Oncology chief physician provided an opinion that there was at least a 50 percent probability that the Veteran's nasopharyngeal cancer was caused by his presumed exposure to herbicide in Vietnam.

However, in its April 2017 remand, the Board found that the examiner did not mention or discuss the fact that VA, based on findings of the National Academy of Science (NAS) has determined that cancers such as nasopharynx are deemed not associated with presumed exposure to a herbicide agent; and what facets of the Veteran's merit an exception to the NAS's findings.  Additionally, the Board noted that the 2014 Study referenced by the Veteran's private physician and the February 2016 VA examiner was based on a study of veterans who served in the Republic of Korea (ROK), not Republic of Vietnam (RVN), and requested an explanation as to any potential relevance of that fact.

On remand, another VA medical opinion was obtained in April 2017.  The April 2017 VA examiner opined the Veteran's SCG of nasopharynx is not caused by or related to active duty.  The examiner noted that SCG of nasopharynx was diagnosed after active duty dates and it is currently not a presumptive condition of Agent Orange exposure.  It was also noted that the referenced study of 2014 involved veterans who served in ROK rather than RVN.

However, the Board finds this medical opinion to be inadequate for VA purposes because the rationale provided by the examiner is not sufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner's negative opinion was based solely on the fact that the Veteran's disability was diagnosed after his active duty service dates.  VA laws and regulations clearly stipulate that service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service (emphasis added).  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The rationale provided by the examiner implies that the only way to establish service connection is through continuity of symptomatology and ignores the fact that the Veteran could also establish by a nexus opinion even if there was a gap between service and the development of the disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Moreover, the examiner, other than merely reciting the fact that the 2014 Study involved veterans who served in ROK rather than RVN, failed to provide any explanation as to the relevance of such fact.

Therefore, the instructions of the previous remand were not fully complied with, as required by Stegall, 11 Vet. App. at 271 ("RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.").

Given the deficiencies in the April 2017 VA medical opinion, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following actions:

1.   Obtain any updated VA treatment records for the Veteran, dated from May 2017 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from an individual with the appropriate expertise, to determine the etiology of the Veteran's squamous cell carcinoma of the nasopharynx.  The claims file should be made available to the examiner in conjunction with the examination.  

The examiner should must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's squamous cell carcinoma of the nasopharynx is at least as likely as not (50 percent or greater probability) related to his military service, specifically to include the presumed exposure to herbicide while serving in Vietnam.

Inform the examiner that the NAS has determined that cancers of the respiratory system other than of the lung, bronchus, larynx, or trachea are deemed not associated with presumed herbicide agent exposure.  Ask the examiner to provide a rationale as to why-in the examiner's opinion, an exception is warranted for the Veteran's nasopharynx cancer.  The examiner should also discuss whether the fact that the referenced 2014 Study involved veterans who served in ROK rather than RVN is significant.

In rendering the requested opinion and rationale, the examiner must consider that the lack of treatment or diagnosis during active duty service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for all opinions expressed should be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

